DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/17/2019, 10/16/2019, 12/16/2020, and 03/09/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites wherein a tab-lead joint portion at which the electrode lead connection tab and the electrode lead connected together is located inside of the electrode assembly. Inside the electrode assembly is commonly meant to mean the area where the positive electrode and negative electrode are located and stacked. Applicant’s figures show the tabs are protruding from the electrode assembly and are thus not located inside of the electrode assembly.
Appropriate correction is required.

Claim Interpretation
Claim 5
Claim 6 is interpreted that the electrode lead and the electrode lead connection tab are connected together inside of the battery casing as supported by the figures. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 20160118640) in view of Oh et al. (US 20180026254-hereinafter Oh).

Regarding claim 1, Miyake teaches an electrode assembly having one or more unit cells (Miyake [0024] plurality of electrodes making up a cell), each of the unit cells including:
a pair of electrode plates having different polarities (Miyake- negative electrode 14 and positive electrode 12),
a separator interposed between the respective electrode plates (Miyake- [0195; Figure 8A separator 13), and 

a pair of electrode leads connected to electrode tabs (Miyake Figure 2; [0065-0066] electrode leads 10 connected to positive and negative electrode tab portions 12t and 14t).
Miyake fails to teach of a strengthening tab fixed between the electrode lead connection tab and the electrode tabs.
Oh discloses an electrode assembly including a plurality of cells wherein the electrode tabs (Oh - tabs 140) and the electrode leads (Oh – leads 130) are connected via a tab-lead coupling part (Oh – tab-lead coupling part 131; Figure 3; [0113]). Oh teaches that the connection of the tabs to the leads by the coupling part improved the energy density by utilizing the dead space in the battery (Oh [0014]) and also electrically connects the leads and the tabs (Oh [0120]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date modify Miyake’s tab-lead connection by adding in Oh’s tab-lead coupling part to minimize the dead space and improve the energy density while maintaining the electrical connection between the leads and the tabs.

Regarding claim 2, modified Miyake teaches all of the claim limitations of claim 1 above. Modified Miyake further teaches wherein the electrode lead is fixed to the strengthening tab (Oh – [0113] tab-lead coupling part 131 is read as the strengthening tab) which is added between the electrode lead connection tab and the electrode lead and connected to the electrode lead connection tab (Oh – [0113] tab-lead coupling part 131 is located between the electrode leads 130 and the electrode tabs 140).

Regarding claim 3, modified Miyake teaches all of the claim limitations of claim 1 above. Miyake further teaches (Miyake Figure 1E) wherein the electrode lead (Miyake lead 10) is bent in a direction 

Regarding claim 4, modified Miyake teaches all of the claim limitations of claim 1 above. Miyake further teaches wherein an electrode parallel connection tab among the electrode tabs connects electrode plates having the same polarity among multiple stacked electrode plates (Miyake [0201], the bent portion 25 of tab portions are welded together to electrically connect multiple plates together, connection can be made a series or parallel connection based on preferred properties).

Regarding claim 5, modified Miyake teaches all of the claim limitations of claim 4 above. Miyake further teaches wherein a tab-tab joint portion at which the electrode plates having the same polarity are electrically connected in parallel to each other through the electrode parallel connection tab is disposed on a separator (Miyake Figure 9B; separator 13 is on top of the electrodes and is connected with the lead portions) covering an outer surface of the outermost electrode plate places on the uppermost end or the lowermost end of the electrode assembly.

Regarding claim 6, modified Miyake teaches all of the claim limitations of claim 1 above. Miyake further teaches wherein a tab-lead joint portion at which the electrode lead connection tab and the electrode lead connected together is located inside of the electrode assembly (Miyake Figure 1D, the connection of the tab and lead will be enclosed by the exterior body 11).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 20160118640) in view of Oh et al. (US 20180026254-hereinafter Oh) as applied to claim 6 above, and further in view of Kozuki (US 7763377).

Regarding claim 7, modified Miyake teaches all of the claim limitations of claim 6 above. Miyake fails to teach wherein the electrode plates include a first electrode plate having electrode lead connection tab and the electrode parallel connection tab on opposing sides and a second electrode plate having only the electrode parallel connection tab on one side and an electrode mixture is coated on the second electrode plate to overlap the electrode lead connection tab of the first electrode plate.
Kozuki discloses an electrode assembly accommodated in a case wherein the positive and negative current collectors are separately welded to form the electrode assembly. Kozuki teaches wherein the electrode lead protrudes from a side opposite than the electrode connection of the connecting tab (Kozuki Figure 4; leads 9 and 10; connection is done with the weld points S and can be on the opposite side of the protrusion of the leads). This connection requires a plate for connecting the lead and the lead connection tab (Kozuki Figure 2A and 2B) and another plate to form the electrical connection of the weld point S. Kozuki further teaches wherein an electrode active material is coated on the current collector portion 2c (Kozuki Figure 2A and 2B) such that a current path is created and serves as the positive and negative connection terminals (Kozuki Col. 1 lines 33-48).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Kozuki into Miyake’s battery cell to move the connection tab to the opposing side of the electrode as well as provide the active material of Kozuki on the electrode plate so to overlap the lead connection tab and the electrode plate such that a current path is created and serves as the connection terminal between the positive electrodes and connection terminal of the negative electrodes.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 20160118640) in view of Oh et al. (US 20180026254-hereinafter Oh) as applied to claim 1 above, and further in view of Tatsuki (JP 2000173559).

Regarding claim 8, modified Miyake teaches all of the claim limitations of claim 1 above. Miyake further teaches of an exterior body 11 (Miyake Figure 1C) for housing the electrode assembly. Miyake fails to teach a case that includes stamping sections formed in the case and surrounds the outside of the electrode assembly.
Tatsuki discloses a bag body with elastic property formed of a corrugated shape for housing a battery. Tatsuki teaches wherein a case including stamping sections are formed surrounding the electrode assembly (Tatsuki Figure 7; the upper and lower stamping sections can be the different plates top and bottom plates 1) such that bending can occur without causing cracks or tears on the surface of the case (Tatsuki [0011]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Miyake’s exterior body case to incorporate the teachings of Tatsuki by forming a corrugated wavelike structure for the case such that the battery will have an ability to bend without breaking.
Stamping is a product by process limitation. The product-by-limitations of claim 8 are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 8 as written does not distinguish the product of the instant application from the product of the prior art.  The product of Stamping is a waved or corrugated structure.

Regarding claim 9, modified Miyake teaches all of the claim limitations of claim 8 above. Modified Miyake further teaches wherein the multiple stamping sections are successively formed in a 
Stamping is a product by process limitation. The product-by-limitations of claim 9 are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 9 as written does not distinguish the product of the instant application from the product of the prior art.  The product of Stamping is a waved or corrugated structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727